Citation Nr: 1044895	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  99-11 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 
1979 to September 1983.  Subsequently he was a member of the U.S. 
Army Reserves until September 1997 with periods of active duty 
from January 1991 to May 1991 and from July 1991 to January 1992.  
The Veteran's periods of ACDUTRA and INACDUTRA have not been 
verified.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which 
granted service connection for PTSD and assigned an initial 30 
percent rating.  The Veteran appealed for a higher initial rating 
for this condition.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

In October 2000, the Board remanded the claim to the RO for 
consideration whether the Veteran's other psychiatric diagnoses 
were part of his service-connected PTSD, whether the other 
psychiatric diagnoses warranted service connection on another 
basis, or if the other psychiatric diagnoses were neither part of 
the PTSD or warranted service connection on another basis, could 
those symptoms adequately be excluded from the PTSD symptoms so 
as to rate PTSD separately.  

Unfortunately, the March 2001 VA examination report upon Remand 
did not answer any of the Board's questions but instead found 
that the prior PTSD diagnosis was in error, that the Veteran did 
not currently have PTSD and that he most likely never had PTSD.  
As this new VA examination did not allow for evaluation of the 
Veteran's service-connected disability nor did it answer the 
question whether the Veteran's other psychiatric disabilities 
warranted service connection, the Board again remanded the 
Veteran's claims to the RO in July 2003.  

The November 2006 VA examination confirmed the March 2001 
diagnosis of no current PTSD.  However, the examiner did not 
opine as to whether the Veteran's schizophrenia could be related 
to service. 

The Board remanded this case most recently in August 2009 for 
additional development.  It has now been returned for appellate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's history is difficult to piece together from his 
statements and the information in the claims file.  Clearly, the 
Veteran served on active duty in the U.S. Army from September 
1979 to September 1983, from January 1991 to May 1991 and from 
July 1991 to January 1992.  The Veteran was stationed in Vicenza, 
Italy, from April 1982 to September 1983, and in Saudi Arabia 
from January 1991 to May 1991, and again from July 1991 to 
November 1991.  

However, the Veteran reports 14 years of Army Reserve service 
from 1983 to 1997 with duty stations in Vicenza, Italy, 
Heidelberg, Germany, Fort Meade, Maryland, Fort Dix, New Jersey, 
Fort Riley, Kansas, Fort Bragg, North Carolina, and Fort 
Harrison, Indiana.  The record in the claims file as to this 14 
years of service consists of a few records dated prior to 1991 
and two medical examinations- one from USAH Vicenza, Italy in 
March 1985, and one from Harold E. Steele USAR Center in 
Pittsburgh in July 1989.  The Veteran also submitted a 
disciplinary action from Fort Benjamin Harrison in March 1994 and 
his medical disqualification notice dated November 1997.  

The RO apparently requested personnel records in September 2009, 
but the records request located in the claims file specifically 
referred to his active duty periods of service and just his 
personnel records.  It does not appear that the records that were 
requested and provided are responsive to the Board's remand 
directive.  The RO was to attempt to obtain the Veteran's Army 
Reserve personnel and other records.  It is not clear that an 
adequate search for these Army Reserve records has been made, 
particularly as the only post-1991 records are the few records 
the Veteran himself had submitted and the Veteran's reports 
reserve service until 1997.  VA is required to obtain the 
Veteran's service treatment records or other relevant service 
records held or maintained by a government entity.  38 U.S.C.A. § 
5103A(c).  When VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain these records must 
continue until they are obtained unless it is reasonably certain 
they do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2010).  On remand, it is essential for the RO to make every 
effort to obtain whatever Army Reserve records may exist from 
1983 to 1997 at the National Personnel Records Center (NPRC), 
Records Management Center (RMC), the U.S. Army Reserve Personnel 
Command (ARPERSCOM), now, the U.S. Army Human Resources Command 
(HRC), or at any other appropriate location.

The examiners at the March 2001, November 2006 and December 2009 
VA examination rejected a PTSD diagnosis in part on the basis 
that the Veteran's allegations were unsupported by the 
information in the claims file.  It would stand to reason that a 
more thorough picture of the Veteran's military service including 
his 14 years of Army reserves would assist an evaluator in 
determining the Veteran's competency and credibility.  

The current evidence in favor of service connection for an 
acquired psychiatric disorder is a notation on the December 1991 
separation examination that the Veteran reported nervous trouble, 
difficulty sleeping and having recently visited a psychiatrist.  
The next record is a hospital admittance in March 1995 for 
psychiatric issues.  The three-year gap between discharge and 
hospitalization is essentially unaccounted for.

The Veteran claims that his problems began immediately upon 
leaving service (he alternately states this as 1983 and 1993).  
However, from the Veteran's statements both in his letters to the 
VA and in speaking to VA examiners, he does not appear to be able 
to give an accurate account of his history, especially of his 
whereabouts or mental condition between January 1992 and March 
1995.  In one letter, he indicated that he was IMA Fort Bragg, 
North Carolina from 1992 to 1994.  Otherwise, there is no 
information regarding 1992 or 1993.  

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability, (2) evidence of an in-service event, 
injury, or disease, and (3) an indication that there may be a 
connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.326 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  To this end, the Veteran was given a VA medical 
examination in conjunction with these claims in December 2009.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided). 

As was noted above, it appears that the December 2009 VA examiner 
did not have access to all of the potentially available Reserve 
service records.  As additional attempts to obtain crucial 
Reserve records are being made as part of this remand, it is not 
possible that the examiner considered all procurable and 
assembled data by obtaining all tests and records that might 
reasonably illuminate his medical analysis.  Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).  

In addition, the Board also notes that the examiner did not 
provide a full opinion regarding whether the Veteran's 
psychiatric disorder was secondary or caused or aggravated by any 
of his service-connected disabilities, as was directed in the 
Board's August 2009 remand.  'A remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.'  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Since the December 2009 examiner does not 
appear to have had access to potentially relevant evidence and 
provided an incomplete medical opinion, the Board finds that the 
December 2009 VA opinion is inadequate and a new examination with 
a nexus opinion should be provided to the Veteran. 

Another examination of the Veteran and a full review of the 
Veteran's service treatment records, medical records and claims 
file by an examiner(s) would be helpful in deciding his claims.  
The examiner should take into account the Veteran's entire 
medical history, address his contentions and provide a complete 
rationale for any opinion provided, including providing specific 
comment on the December 1991 separation examination where the 
Veteran reported nervous trouble, difficulty sleeping and having 
recently visited a psychiatrist.  

Given all of the above, the Board again finds itself in the 
position that the record does not contain sufficient information 
to decide either the appropriate rating for the Veteran's PTSD or 
whether the Veteran's other psychiatric disabilities warrant 
service connection.  Id.;  Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's personnel, 
treatment and any other available records 
from his U.S. Army Reserve service from 1983 
to 1997.  Requests should be made to the 
NPRC, the RMC, the U.S. Army Human Resources 
Command (HRC) and/or the appellant's Army 
Reserve unit or at any other appropriate 
locations.  If requests are made, they should 
be made until it is determined that any 
further requests would be futile.  All 
requests and responses, positive and 
negative, should be associated with the 
claims files.  If the records cannot be 
located, a formal finding of unavailability 
should be associated with the file.

2.  After the above has been accomplished, 
schedule the Veteran for a mental status 
evaluation to determine the etiology of his 
psychiatric disorder other than PTSD.  

In particular, the examiner should opine 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's psychiatric disorder (1) initially 
manifested during his military service from 
July 1991 to January 1992; (2) if 
classifiable as a psychosis, manifested 
within the one-year presumptive period 
following service, i.e., prior to January 
1993; (3) is related to his military service 
in any way or (4) is secondary to any 
service-connected disability (the Veteran is 
service-connected for PTSD, residuals of left 
distal ulna fractures, residuals of a left 
hand injury with fracture of the distal 
phalanx of the middle finger and post-
operative umbilical hernia).  In analyzing 
secondary service connection the examiner 
should determine both whether the psychiatric 
disorder was caused or aggravated by any 
service-connected disability.  If aggravated, 
the examiner should attempt to quantify the 
degree of aggravation over and beyond the 
pre-existing level of disability.  

The examiner should specifically comment on 
the notation on a December 1991 separation 
examination that the Veteran reported nervous 
trouble, difficulty sleeping and having 
recently visited a psychiatrist.  The Veteran 
should also comment on whether the Veteran is 
currently competent to relay any of his 
history.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including the previous VA 
examinations and a complete copy of this 
remand, for the Veteran's pertinent medical 
and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


